--------------------------------------------------------------------------------

Exhibit 10.3



SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement (this “Exchange Agreement”) is made and entered
into effective as of October 10, 2019, by and among (i) International General
Insurance Holdings Ltd., a company organized under the laws of the Dubai
International Financial Centre (the “Company”), (ii) Tiberius Acquisition
Corporation, a Delaware corporation (together with its successors, “Purchaser”),
(iii) the undersigned shareholder of the Company (“Seller” and, collectively
with other shareholders of the Company who enter into a share exchange agreement
in substantially the form of this Exchange Agreement, the “Sellers”), (iv) Wasef
Jabsheh, in the capacity as the Seller Representative under the Business
Combination Agreement (the “Seller Representative”), and (v) upon execution and
delivery of a Joinder Agreement (as defined below) in substantially the form
attached as Exhibit A hereto, Pubco (as defined below).


RECITALS


WHEREAS, the Company has entered into a business combination agreement, dated as
of October 10, 2019 (as amended from time to time in accordance with its terms
and in accordance with Section 4.12 hereof, the “Business Combination
Agreement”), with Purchaser, Seller Representative and the other parties
thereto, pursuant to which, among other matters, (i) Purchaser will merge with
and into a newly formed Delaware corporation that is a wholly-owned subsidiary
of a newly formed Bermuda exempted company (“Pubco”), with Purchaser continuing
in such merger as the surviving entity and a wholly-owned subsidiary of Pubco,
and with holders of Purchaser’s securities receiving substantially equivalent
securities of Pubco, and (ii) Pubco will acquire all or substantially all of the
issued and outstanding capital shares of the Company in exchange for a mix of
cash and Pubco common shares, with the Company becoming a subsidiary of Pubco,
and Pubco continuing as the public holding company.


WHEREAS, as of the date hereof, Seller owns a number of ordinary shares of the
Company set forth on the signature page hereto (the “Company Shares”);


WHEREAS, in connection with the Business Combination Agreement and the
transactions contemplated thereby, Seller desires to exchange (the “Share
Exchange”) its Company Shares for a mix of cash and common shares of Pubco
(“Pubco Common Shares”); and


WHEREAS, upon its formation, Pubco shall execute a Joinder Agreement to this
Exchange Agreement in the form attached hereto as Exhibit A (a “Joinder
Agreement”) whereby it shall become a party to this Exchange Agreement and
become subject to the rights and obligations of Pubco set forth herein.


NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Exchange Agreement and the Business Combination
Agreement, and intending to be legally bound hereby, the parties agree as
follows:


ARTICLE 1
SHARE EXCHANGE


1.1         Exchange of Company Shares.  At the closing of the transactions
contemplated by the Business Combination Agreement (the “Closing”), and subject
to and upon the terms and conditions of this Exchange Agreement, Seller shall
sell, transfer, convey, assign and deliver to Pubco, and Pubco shall purchase,
acquire and accept from Seller, all of the Company Shares owned by Seller, free
and clear of all Liens (other than potential restrictions on resale under
applicable securities laws).



--------------------------------------------------------------------------------

1.2        Transaction Consideration.  The consideration to be paid to Seller
for all of its Company Shares at the Closing shall be Seller’s pro rata portion
of the cash consideration and Pubco Common Shares due to such Seller in
accordance with Section 2.2 of Business Combination Agreement.  A portion of the
equity consideration equal to two and one-half percent (2.5%) of the total
consideration that would otherwise be paid to all Sellers at the Closing (i)
shall be reserved in escrow at and following the Closing pursuant to the Escrow
Agreement, and (ii) following determination of any purchase price adjustments in
accordance with Section 2.5 of the Business Combination Agreement and deductions
from such escrow for any downward purchase price adjustments in accordance with
the terms thereof, the remainder shall be released back to the Sellers in
accordance with Sections 2.3 and 2.5 of the Business Combination Agreement.


1.3        Surrender of the Company Securities.  Simultaneously with the
execution of this Exchange Agreement, Seller shall deliver to the Company (or,
upon execution of the Joinder Agreement, to Pubco) its Company Shares, including
any certificates representing such Company Shares (the “Company Certificates”),
along with applicable share power or transfer forms reasonably acceptable to the
Company and Purchaser for use only in connection with the Closing (or, upon
execution of the Joinder Agreement, to Pubco) to hold in escrow pending the
Closing.  In the event that any Company Certificate shall have been lost, stolen
or destroyed, in lieu of delivery of the Company Certificate to the Company (or,
upon execution of the Joinder Agreement, to Pubco), Seller may instead deliver
to the Company (or, upon execution of the Joinder Agreement, to Pubco) an
affidavit of lost certificate and indemnity of loss in form and substance
reasonably acceptable to the Company and Purchaser (or, upon execution of the
Joinder Agreement, to Pubco) (a “Lost Certificate Affidavit”), which, if
requested by the Company or Purchaser (or, upon execution of the Joinder
Agreement, by Pubco), shall include a requirement that the owner of such lost,
stolen or destroyed Company Certificate deliver a bond in such sum as the
Company (or, upon execution of the Joinder Agreement, Pubco) may reasonably
direct as indemnity against any claim that may be made against Pubco or the
Company with respect to the Company Shares represented by the Company
Certificates alleged to have been lost, stolen or destroyed. Following execution
of the Joinder Agreement, the Company shall transfer all Company Shares, Company
Certificates (or Lost Certificate Affidavits, if applicable) and applicable
share power or transfer forms received from Seller hereunder to Pubco to hold in
escrow pending the Closing.


1.4         Fractional Shares.  Notwithstanding anything to the contrary
contained herein, no fraction of a Pubco Common Share will be issued by Pubco by
virtue of this Exchange Agreement or the transactions contemplated hereby, and
in the event that Seller would otherwise be entitled to a fraction of a Pubco
Common Share (after aggregating all fractional Pubco Common Shares that would
otherwise be received by Seller), Seller shall instead receive the number of
Pubco Common Shares issued to Seller rounded down to the nearest whole Pubco
Common Share.


ARTICLE 2
CLOSING; TERMINATION


2.1         Closing.  Upon the terms and subject to the conditions set forth
herein, the consummation of the Share Exchange shall be conditioned upon, and
shall occur simultaneously with, the Closing.  Upon the Closing, without any
further action by Seller, the Company Shares, Company Certificates (or Lost
Affidavit Certificates, if applicable) and applicable share power or transfer
forms received from Seller shall be released from escrow to Pubco, and Pubco
shall pay the consideration under Section 1.2 in accordance with the
requirements of the Business Combination Agreement.  On the date hereof or at or
prior to the Closing, and as a condition of Pubco to the consummation of the
Share Exchange hereunder (subject to written waiver by Pubco, the Company and
Purchaser), Seller shall have executed and delivered to Pubco the Registration
Rights Agreement and, if required to be a party to a Lock-Up Agreement in
accordance with the requirements of the Business Combination Agreement, such
Lock-Up Agreement (the Registration Rights Agreement and the Lock-Up, if
applicable, together with any other agreements, certificates and/or instruments
that have been or are to be executed or delivered by Seller in connection with
or pursuant to this Exchange Agreement or the Business Combination Agreement,
the “Seller Ancillary Documents”).


2

--------------------------------------------------------------------------------

2.2       Termination.  This Exchange Agreement will automatically terminate
upon the termination of the Business Combination Agreement in accordance with
the terms thereof.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to the Company and Purchaser (and, upon
execution of the Joinder Agreement, Pubco), as of the date hereof and as of the
Closing, as follows:


3.1         Organization and Standing.  Seller, if not an individual person, is
an entity duly organized, validly existing and in good standing under the law of
the jurisdiction of its formation and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted.


3.2          Authorization; Binding Agreement.  Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Exchange
Agreement and each Seller Ancillary Document, to perform Seller’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  This Exchange Agreement has been, and each Seller Ancillary
Document has been or shall be when delivered, duly and validly authorized,
executed and delivered by Seller and assuming the due authorization, execution
and delivery of this Exchange Agreement and any such Seller Ancillary Document
by the other parties hereto and thereto, constitutes, or when delivered shall
constitute, the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting the enforcement of creditors’ rights generally or by any applicable
statute of limitation or by any valid defense of set-off or counterclaim, and
the fact that equitable remedies or relief (including the remedy of specific
performance) are subject to the discretion of the court from which such relief
may be sought.


3.3         Ownership.  Seller owns good and valid title to the Company Shares
set forth underneath Seller’s name on the signature page hereto, free and clear
of any and all Liens (other than those imposed by applicable securities laws or
the Company’s organizational documents).  There are no proxies, voting rights,
shareholders’ agreements or other agreements or understandings, to which Seller
is a party or by which Seller is bound, with respect to the voting or transfer
of any of Seller’s Company Shares other than this Exchange Agreement.  Upon
delivery and release from escrow of Seller’s Company Shares to Pubco in
accordance with this Exchange Agreement, the entire legal and beneficial
interest in Seller’s Company Shares and good and valid title to Seller’s Company
Shares, free and clear of all Liens (other than those imposed by applicable
securities laws, the Company’s organizational documents or those incurred by
Pubco), will pass to Pubco.


3.4         Governmental Approvals.  No consent of or with any governmental or
regulatory authority on the part of Seller is required to be obtained or made in
connection with the execution, delivery or performance by Seller of this
Exchange Agreement or any Seller Ancillary Document or the consummation by
Seller of the transactions contemplated hereby or thereby.


3.5      Non-Contravention.  The execution and delivery by Seller of this
Exchange Agreement and each Seller Ancillary Document and the consummation by
Seller of the transactions contemplated hereby and thereby, and compliance by
Seller with any of the provisions hereof and thereof, will not; (a) if Seller is
not an individual person, conflict with or violate any provision of Seller’s
charter, bylaws or other applicable organizational documents; (b) conflict with
or violate any law, rule, regulation, judgment, order, decree or governmental or
regulatory authority license, consent or permit applicable to Seller or any of
its properties or assets; or (c) violate, conflict with or result in a breach
of, or constitute a default or event of default under, any agreement, contract,
indenture or other instrument to which Seller is a party or to which Seller or
its properties or assets are otherwise bound, except for any deviations from any
of the foregoing clauses (a), (b) or (c) that has not had and would not
reasonably be expected to have a material adverse effect on the ability of
Seller on a timely basis to consummate the transactions contemplated by this
Exchange Agreement or any Seller Ancillary Document or to perform its
obligations hereunder or thereunder.


3

--------------------------------------------------------------------------------

3.6        Investment Representations.  Seller: (a) is not a U.S. person (within
the meaning of Regulation S under the U.S. Securities Act of 1933 (as amended,
the “Securities Act”)) and is acquiring the Pubco Common Shares hereunder
outside of the United States; (b) is acquiring the Pubco Common Shares hereunder
for itself for investment purposes only, and not with a view towards any resale
or distribution of such shares in violation of securities laws; (c) has been
advised and understands that the Pubco Common Shares (i) are being issued to
Seller in reliance upon one or more exemptions from the registration
requirements of the Securities Act and any applicable state securities laws,
(ii) have not been and shall not be registered under the Securities Act or any
applicable state securities laws and, therefore, must be held indefinitely and
cannot be resold unless such Pubco Common Shares are registered under the
Securities Act and all applicable state securities laws, unless exemptions from
registration are available, and (iii) are subject to additional restrictions on
transfer pursuant to Seller’s Lock-Up Agreement (if applicable); (d) is aware
that an investment in Pubco is a speculative investment and is subject to the
risk of complete loss; and (e) acknowledges that except as set forth in the
Registration Rights Agreement, Pubco shall be under no obligation hereunder to
register the Pubco Common Shares under the Securities Act.  Seller does not have
any contract, agreement or understanding with any person or entity to sell,
transfer, or grant participations to such person, or to any third person or
entity, with respect to the Pubco Common Shares.  By reason of Seller’s business
or financial experience, or by reason of the business or financial experience of
Seller’s “purchaser representatives” (as that term is defined in Rule 501(h)
under the Securities Act), Seller is capable of evaluating the risks and merits
of an investment in Pubco and of protecting its interests in connection with
this investment.  Seller has carefully read and understands all materials
provided by or on behalf of Pubco, the Company, Purchaser or their respective
Representatives to Seller or Seller’s Representatives pertaining to an
investment in Pubco and has consulted, as Seller has deemed advisable, with its
own attorneys, accountants or investment advisors with respect to the investment
contemplated hereby and its suitability for Seller.  Seller acknowledges that
the Pubco Common Shares are subject to dilution for events not under the control
of Seller.  Seller has completed its independent inquiry and has relied fully
upon the advice of its own legal counsel, accountant, and financial and other
advisors in determining the legal, tax, financial and other consequences of this
Exchange Agreement and the transactions contemplated hereby and the suitability
of this Exchange Agreement and the transactions contemplated hereby for Seller
and its particular circumstances, and, except as expressly set forth herein, has
not relied upon any representations or advice by the Company, Purchaser, Pubco
or any of their respective Representatives.  Seller acknowledges and agrees that
Seller has not been guaranteed or represented to by any person or entity, (i)
any specific amount or the distribution of any cash, property or other interest
in Pubco, or (ii) the profitability or value of the Pubco Common Shares in any
manner whatsoever.  Seller: (a) has been represented by independent counsel (or
has had the opportunity to consult with independent counsel and has declined to
do so); (b) has had the full right and opportunity to consult with Seller’s
attorneys and other advisors and has availed itself of this right and
opportunity; (c) has carefully read and fully understands this Exchange
Agreement in its entirety and has had it fully explained to it by such counsel;
(d) is fully aware of the contents hereof and the meaning, intent and legal
effect thereof; and (e) is competent to execute this Exchange Agreement and has
executed this Exchange Agreement free from coercion, duress or undue influence. 
For purposes of this Exchange Agreement, a person or entity’s “Representatives”
shall mean its affiliates and the respective managers, directors, officers,
employees, independent contractors, consultants, advisors (including financial
advisors, counsel and accountants), agents and other legal representatives of
such person or entity or its affiliates


4

--------------------------------------------------------------------------------

3.7         Finders and Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission from Purchaser,
Pubco, the Company or any of their respective affiliates in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Seller.


3.8         Independent Investigation.  Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
condition (financial or otherwise) or assets of the Company, Purchaser and Pubco
and acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Company, Purchaser and Pubco for such purpose.  Seller acknowledges and
agrees that: (a) in making its decision to enter into this Exchange Agreement
and to consummate the transactions contemplated hereby, it has relied solely
upon its own investigation; and (b) none of the Company, Purchaser, Pubco or any
of their respective Representatives have made any representation or warranty as
to the Company, Purchaser, Pubco or this Exchange Agreement, except as expressly
set forth in this Exchange Agreement.


ARTICLE 4
COVENANTS


4.1         Seller Consent.  Seller, as a shareholder of the Company, hereby
approves, authorizes and consents to the Company’s execution and delivery of the
Business Combination Agreement and the other ancillary documents to which the
Company is or is required to be a party or otherwise bound to the extent
consistent with the Business Combination Agreement, the performance by the
Company of its obligations thereunder and the consummation by the Company of the
transactions contemplated thereby.  Seller acknowledges and agrees that the
consents set forth herein are intended to constitute, and shall constitute, such
consent of Seller as may be required (and shall, if applicable, operate as a
written shareholder resolution of the Company) pursuant to the Company’s
organizational documents, any other agreement in respect of the Company to which
Seller is a party or bound, and all applicable laws, to approve the transactions
contemplated hereby and by the Business Combination Agreement.


4.2         Seller Acknowledgement.  Seller acknowledges that it has reviewed
and understands the terms of this Exchange Agreement and the relevant provisions
of the Business Combination Agreement and has consulted, as Seller has deemed
advisable, with its own attorneys, accountants or investment advisors with
respect thereto.  Seller hereby acknowledges that in accordance with the terms
of this Exchange Agreement and the Business Combination Agreement, Seller shall
receive the consideration set forth in this Exchange Agreement and the Business
Combination Agreement and has no right to any consideration (in cash or
otherwise) in respect of its ownership of equity securities of the Company
beyond the consideration specified herein and therein.  Seller hereby consents
to the amounts and form of consideration specified in this Exchange Agreement
and the Business Combination Agreement (including pursuant to the Sponsor Share
Letter) and irrevocably waives any potential rights, claims or actions with
respect thereto, irrespective of any other consideration which any other
shareholder of the Company may be entitled to under the Business Combination
Agreement and any share exchange agreement entered into between the Company and
such other shareholder.


5

--------------------------------------------------------------------------------

4.3        Waiver of Claims Against Trust.  Seller understands that, as
described in the final prospectus of Purchaser, dated as of March 15, 2018, and
filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 16,
2018 (File No. 333-223098) (the “IPO Prospectus”), Purchaser has established a
trust account (the “Trust Account”) containing the proceeds of Purchaser’s
initial public offering (the “IPO”) and the overallotment shares acquired by
Purchaser’s underwriters and from certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of Purchaser’s public stockholders (including
overallotment shares acquired by Purchaser’s underwriters) (the “Public
Stockholders”) and that, except as otherwise described in the IPO Prospectus,
Purchaser may disburse monies from the Trust Account only: (a) to the Public
Stockholders in the event they elect to redeem their shares of Purchaser (or
Pubco upon consummation of the Closing) in connection with the consummation of
its initial business combination (as such term is used in the IPO Prospectus)
(“Business Combination”) or in connection with an amendment to Purchaser’s
organizational documents to extend Purchaser’s deadline to consummate a Business
Combination, (b) to the Public Stockholders if the Purchaser fails to consummate
a Business Combination within twenty-four (24) months after the closing of the
IPO or prior to any other deadline to consummate a Business Combination
established pursuant to an amendment to Purchaser’s organizational documents,
(c) with respect to any interest earned on the amounts held in the Trust
Account, amounts necessary to pay for any franchise or income taxes, and (d) to
Purchaser after or concurrently with the consummation of a Business
Combination.  For and in consideration of Purchaser entering into this Exchange
Agreement and the Business Combination Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller hereby agrees on behalf of itself and its affiliates that,
notwithstanding anything to the contrary in this Exchange Agreement, neither of
Seller nor any of its affiliates do now or shall at any time hereafter have any
right, title, interest or claim of any kind in or to any monies in the Trust
Account or distributions therefrom, or make any claim against the Trust Account
(including any distributions therefrom), regardless of whether such claim arises
as a result of, in connection with or relating in any way to, this Exchange
Agreement or the Business Combination Agreement or any proposed or actual
business relationship between Purchaser or any of its Representatives, on the
one hand, and Seller or any of its Representatives, on the other hand, or any
other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (collectively, the “Released
Claims”).  Seller on behalf of itself and its affiliates hereby irrevocably
waives any Released Claims that Seller or any of its affiliates may have against
the Trust Account (including any distributions therefrom) now or in the future
as a result of, or arising out of, any negotiations, contracts or agreements
with Purchaser or its Representatives and will not seek recourse against the
Trust Account (including any distributions therefrom) for any reason whatsoever
(including for an alleged breach of this Exchange Agreement, the Business
Combination Agreement or any other agreement with Purchaser or its affiliates). 
Seller agrees and acknowledges that such irrevocable waiver is material to this
Exchange Agreement and specifically relied upon by Purchaser and its affiliates
to induce Purchaser to enter in this Exchange Agreement and the Business
Combination Agreement, and Seller further intends and understands such waiver to
be valid, binding and enforceable against Seller and each of its affiliates
under applicable law.  To the extent that Seller or any of its affiliates
commences any claim, action, litigation or other legal proceeding based upon, in
connection with, relating to or arising out of any matter relating to Purchaser
or its Representatives, which proceeding seeks, in whole or in part, monetary
relief against Purchaser or its Representatives, Seller hereby acknowledges and
agrees that its and its affiliates’ sole remedy shall be against funds held
outside of the Trust Account and that such claim shall not permit Seller or any
of its affiliates (or any person or entity claiming on any of their behalves or
in lieu of them) to have any claim against the Trust Account (including any
distributions therefrom) or any amounts contained therein.  This Section 4.3
shall survive termination of this Exchange Agreement for any reason and continue
indefinitely.


6

--------------------------------------------------------------------------------

4.4         Release and Covenant not to Sue.  Effective as of the Closing, to
the fullest extent permitted by applicable law, Seller, on behalf of itself and,
if Seller is not an individual person, its affiliates that own any share or
other equity interest in or of Seller (the “Releasing Persons”), solely in its
capacity as a holder of Company Shares or any other equity Securities of the
Company, hereby releases and discharges the Company and its subsidiaries from
and against any and all actions, claims, obligations, agreements, debts and
liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Company or any of its subsidiaries arising on or prior to the date of
Closing or on account of or arising out of any matter occurring on or prior to
the date of the Closing, whether pursuant to its organizational documents,
contract or otherwise, and whether or not relating to claims pending on, or
asserted after, the date of the Closing.  Notwithstanding anything herein to the
contrary, (i) the releases and restrictions set forth herein shall not apply to
any claims a Releasing Person may have against any party pursuant to the terms
and conditions of this Exchange Agreement or any Seller Ancillary Document and
(ii) nothing herein shall relieve the Company and its subsidiaries for any
liability resulting from fraud in connection with the transactions contemplated
by this Exchange Agreement, the Business Combination Agreement or any Seller
Ancillary Document.


4.5         Termination of Certain Agreements.  Without limiting the provisions
of Section 4.4, Seller hereby agrees that, effective at the Closing, (a) any
shareholders, voting or similar agreement among the Company and Seller or among
Seller and the other Sellers with respect to the Company’s capital shares, and
(b) any registration rights agreement between the Company and its shareholders
to which Seller is a party or bound, in each case of clauses (a) and (b), shall
automatically, and without any further action by any of the parties hereto,
insofar as Seller has any rights thereunder, terminate in full and become null
and void and of no further force and effect.  Further, Seller, solely in its
capacity as a holder of Company Shares or any other equity Securities of the
Company, hereby waives any obligations of the Company under the Company’s
organizational documents or any agreement described in clause (a) above with
respect to the transactions contemplated by this Exchange Agreement and the
Business Combination Agreement, and any failure of the parties to comply with
the terms thereof in connection with the transactions contemplated by this
Exchange Agreement and the Business Combination Agreement, provided that the
foregoing shall not relieve the Company and its subsidiaries for any liability
resulting from fraud in connection with the transactions contemplated by this
Exchange Agreement, the Business Combination Agreement or any Seller Ancillary
Document.


4.6        Confidential Information. During the period from the date of this
Exchange Agreement and continuing until the earlier of the termination of this
Exchange Agreement in accordance with the terms hereof or the Closing (the
“Interim Period”) and, in the event that this Exchange Agreement is terminated,
for a period of two (2) years after such termination, Seller shall, and shall
cause its Representatives to: treat and hold in strict confidence any Purchaser
Confidential Information, and will not use for any purpose (except in connection
with the consummation of the transactions contemplated by this Exchange
Agreement and the Business Combination Agreement, performing its obligations
hereunder, or enforcing its rights hereunder), nor directly or indirectly
disclose, distribute, publish, disseminate or otherwise make available to any
third party any of the Purchaser Confidential Information without Purchaser’s
prior written consent; provided that, in the event that Seller or its
Representatives, during the Interim Period and, in the event that this Exchange
Agreement is terminated, for a period of two (2) years after such termination,
becomes legally compelled to disclose any Purchaser Confidential Information
(including pursuant to U.S. federal securities laws), Seller shall use
commercially reasonable efforts to (i) provide Purchaser, to the extent legally
permitted, with prompt written notice of such requirement so that Purchaser or
an affiliate thereof may seek, at Purchaser’s cost, a protective order or other
remedy or waive compliance with this Section 4.6, and (ii) in the event that
such protective order or other remedy is not obtained, or Purchaser waives
compliance with this Section 4.6, furnish only that portion of such Purchaser
Confidential Information which is legally required to be provided as advised by
outside counsel and to exercise its commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded such Purchaser
Confidential Information.  In the event that this Exchange Agreement is
terminated and the transactions contemplated hereby and by the Business
Combination Agreement are not consummated, Seller shall, and shall cause its
Representatives to, promptly deliver to Purchaser or destroy (at Seller’s
election) any and all copies (in whatever form or medium) of Purchaser
Confidential Information and destroy all notes, memoranda, summaries, analyses,
compilations and other writings related thereto or based thereon, except that
Seller and its Representatives shall be entitled to keep any records required by
applicable law or bona fide record retention policies; provided, that any
Purchaser Confidential Information that is not returned or destroyed shall
remain subject to the confidentiality obligations set forth in this Exchange
Agreement.


7

--------------------------------------------------------------------------------

4.7        Public Announcements.  Seller agrees that, during the Interim Period,
no public release, filing or announcement concerning this Exchange Agreement or
the Seller Ancillary Documents or the transactions contemplated hereby or
thereby shall be issued by Seller or any of its affiliates without the prior
written consent (not be unreasonably withheld, conditioned or delayed) of
Purchaser and the Company (and, upon execution of the Joinder Agreement, Pubco),
except as such release or announcement may be required by applicable law or the
rules or regulations of any securities exchange, in which case Seller shall use
commercially reasonable efforts to allow the other parties reasonable time to
comment on, and arrange for any required filing with respect to, such release or
announcement in advance of such issuance.


4.8         No Transfers.  Without limiting any other provision of this Exchange
Agreement, during the Interim Period, without the prior written consent of
Purchaser and the Company (and, upon execution of the Joinder Agreement, Pubco)
Seller may not sell, transfer or dispose of any Company Shares owned by Seller
unless the purchaser or other transferee of such Company Shares executes (i) a
share exchange agreement substantially identical to this Exchange Agreement in
which it agrees to exchange its Company Shares for Pubco Common Shares in
accordance with the terms hereof, (ii) a Lock-Up Agreement substantially
identical to the Lock-Up Agreement executed by or required to be executed by
Seller, if applicable, and (iii) the Registration Rights Agreement; provided,
that if Seller is Wasef Jabsheh (“Jabsheh”) or his Permitted Transferee, Seller
and any such Permitted Transferee may not sell, transfer or dispose of any
Company Shares other than to a Permitted Transferee who executes the documents
described in the foregoing clauses (i), (ii) and (iii).  For purposes hereof, a
“Permitted Transferee” means (a) any family member of Jabsheh, (b) any affiliate
of Jabsheh, (c) any trust or other entity for the benefit of or of which any
trustee or beneficiary is Jabsheh or any of his family members or (d) any person
or entity to whom the shares are transferred by Jabsheh for bona fide
estate-planning or tax-planning purposes, provided, that in each case, Jabsheh
directly or indirectly retains all voting control over such Company Shares.


4.9       No Solicitation.  During the Interim Period, in order to induce the
other parties to continue to commit to expend management time and financial
resources in furtherance of the transactions contemplated hereby, Seller shall
not, and shall cause its Representatives to not, without the prior written
consent of the Company and Purchaser (and, upon execution of the Joinder
Agreement, Pubco), directly or indirectly, (i) solicit, assist, initiate or
knowingly facilitate the making, submission or announcement of, or intentionally
encourage, any Acquisition Proposal, (ii) furnish any non-public information
regarding the Company or its Affiliates or their respective businesses,
operations, assets, liabilities, financial condition, prospects or employees to
any person or entity or group (other than a party to this Exchange Agreement or
their respective Representatives) in connection with or in response to an
Acquisition Proposal, (iii) engage or participate in discussions or negotiations
with any person or entity or group with respect to, or that would reasonably be
expected to lead to, an Acquisition Proposal, (iv) approve, endorse or
recommend, or publicly propose to approve, endorse or recommend, any Acquisition
Proposal or (v) negotiate or enter into any letter of intent, agreement in
principle, acquisition agreement or other similar agreement related to any
Acquisition Proposal.  For purposes herein, (i) an “Acquisition Proposal” means
any inquiry, proposal or offer, or any indication of interest in making an offer
or proposal, from any person, entity or group at any time relating to an
Alternative Transaction, and (ii) an “Alternative Transaction” means a
transaction (other than the transactions contemplated by the Business
Combination Agreement) concerning the sale of (x) all or substantially all of
the business or assets of the Company and its subsidiaries, taken as a whole
(other than in the ordinary course of business consistent with past practice),
or (y) a majority of the voting power or economic interests of the outstanding
equity interests of the Company, in any case, whether such transaction takes the
form of a sale of shares or other equity interests, assets, merger,
amalgamation, consolidation, joint venture or partnership, or otherwise.


8

--------------------------------------------------------------------------------

4.10       No Trading.  Seller acknowledges and agrees that it is aware, and
that its affiliates are aware (and each of their respective Representatives is
aware or, upon receipt of any material nonpublic information of Purchaser, will
be advised) of the restrictions imposed by U.S. federal securities laws and the
rules and regulations of the SEC promulgated thereunder or otherwise and other
applicable foreign and domestic laws on a person or entity possessing material
nonpublic information about a publicly traded company.  Seller hereby agrees
that, while it is in possession of such material nonpublic information, it shall
not purchase or sell any securities of Purchaser, communicate such information
to any third party, take any other action with respect to Purchaser in violation
of such laws, or cause or encourage any third party to do any of the foregoing.


4.11       Efforts; Further Assurances.  Subject to the terms and conditions of
this Exchange Agreement, Seller shall use its commercially reasonable efforts,
and shall cooperate fully with the other parties, to take, or cause to be taken,
all actions and to do, or cause to be done, all things reasonably necessary,
proper or advisable under applicable laws and regulations to consummate the
transactions contemplated by this Exchange Agreement and to comply as promptly
as practicable with all requirements of governmental or regulatory authorities
applicable to the transactions contemplated by this Exchange Agreement.  Without
limiting the foregoing, Seller will promptly provide to the Company, Purchaser
and Pubco any information reasonably requested by or on behalf of the Company,
Purchaser or Pubco regarding Seller for inclusion in the Registration Statement
and Proxy Statement.


4.12       Agreement Amendments.  The Company and the Seller Representative
agree that, without the prior written consent of Seller (which consent shall not
be unreasonably withheld, delayed or conditioned), neither the Company nor the
Seller Representative shall agree to any amendment or waiver to the Business
Combination Agreement, the Sponsor Share Letter or the Registration Rights
Agreement that (i) reduces the Argo Warrants, Argo Shares or Transaction
Consideration payable to the Seller (which, for the avoidance of doubt, will not
include adjustments to the Total Consideration payable to Seller in accordance
with the provisions of Sections 2.4 and 2.5 of the Business Combination
Agreement) or that adversely impacts the timing or requirements for filing and
making effective the registration statement described in Section 2.4 of the
Registration Rights Agreement or (ii) is material and adverse to the Seller and
disproportionately adverse to the Seller relative to other holders of Company
Shares.


ARTICLE 5
SELLER REPRESENTATIVE


5.1         Appointment of Seller Representative.


(a)       By the execution and delivery of this Exchange Agreement, Seller, on
behalf of itself and its successors and assigns, hereby irrevocably constitutes
and appoints Wasef Jabsheh in the capacity as Seller Representative under this
Exchange Agreement and the Business Combination Agreement and the Ancillary
Documents to which Seller Representative is a party or otherwise has rights in
such capacity (collectively with this Exchange Agreement and the Business
Combination Agreement, the “Seller Representative Documents”), as the true and
lawful agent and attorney-in-fact of Seller with full powers of substitution to
act in the name, place and stead thereof with respect to the performance on
behalf of Seller under the terms and provisions of the Seller Representative
Documents, as the same may be from time to time amended, and to do or refrain
from doing all such further acts and things, and to execute all such documents
on behalf of Seller, if any, as Seller Representative will deem necessary or
appropriate in connection with any of the transactions contemplated by the
Seller Representative Documents, including: (i) making on behalf of Seller any
determinations and taking all actions on its behalf relating to the
determination of the Adjustment Amount and the adjustment to the Transaction
Consideration under Section 2.5 of the Business Combination Agreement, and any
disputes with respect thereto; (ii) acting on behalf of Seller under or in
connection with the Escrow Agreement; (iii) terminating, amending or waiving on
behalf of Seller any provision of any Seller Representative Documents (provided,
that any such action, if material to the rights and obligations of the Sellers
in the reasonable judgment of Seller Representative, will be taken in the same
manner with respect to all Sellers unless otherwise agreed by Seller if subject
to any disparate treatment of a potentially material and adverse nature); (iv)
signing on behalf of Seller any releases or other documents with respect to any
dispute or remedy arising under any Seller Representative Documents; (v)
employing and obtaining the advice of legal counsel, accountants and other
professional advisors as Seller Representative, in its reasonable discretion
deems necessary or advisable in the performance of its duties as Seller
Representative and to rely on their advice and counsel; (vi) incurring and
paying reasonable costs and expenses, including fees of brokers, attorneys and
accountants incurred pursuant to the transactions contemplated by the Seller
Representative Documents, and any other reasonable fees and expenses allocable
or in any way relating to such transaction, whether incurred prior or subsequent
to the Closing; (vii) receiving all or any portion of the consideration provided
to Seller under this Share Exchange Agreement or the Business Combination
Agreement and to distribute the same to Seller and the other Sellers in
accordance with the provisions of the Seller Representative Documents; and
(viii) otherwise enforcing the rights and obligations of Seller under any Seller
Representative Documents, including giving and receiving all notices and
communications hereunder or thereunder on behalf of Seller.  Subject to Section
4.12 hereof, all decisions and actions by Seller Representative, including any
agreement between Seller Representative and the Purchaser Representative, Pubco
or Purchaser shall be binding upon Seller and its successors and assigns, and
neither they nor any other party shall have the right to object, dissent,
protest or otherwise contest the same.  The provisions of this Section 5.1 are
irrevocable and coupled with an interest.  Seller Representative hereby accepts
its appointment and authorization as Seller Representative hereunder.


9

--------------------------------------------------------------------------------

(b)        Subject to Section 4.12 hereof, any other person or entity, including
the Purchaser Representative, Pubco, Purchaser and the Company may conclusively
and absolutely rely, without inquiry, upon any actions of Seller Representative
as the acts of the Seller under the Seller Representative Documents. Subject to
compliance with Section 4.12 hereof, the Purchaser Representative, Pubco,
Purchaser and the Company shall be entitled to rely conclusively on the
instructions and decisions of Seller Representative as to (i) any payment
instructions provided by Seller Representative or (ii) any other actions
required or permitted to be taken by Seller Representative under the Seller
Representative Documents, and Seller shall not have any cause of action against
the Purchaser Representative, Pubco, Purchaser or the Company for any action
taken by any of them in reliance upon the instructions or decisions of Seller
Representative.  The Purchaser Representative, Pubco, Purchaser and the Company
shall not have any liability to Seller for any allocation or distribution among
the Sellers by Seller Representative of payments made to or at the direction of
Seller Representative.  All notices or other communications required to be made
or delivered to Seller under any Seller Representative Document shall be made to
Seller Representative for the benefit of Seller, and any notices so made shall
discharge in full all notice requirements of the other parties hereto or thereto
to Seller with respect thereto.  All notices or other communications required to
be made or delivered by Seller under any Seller Representative Document shall be
made by Seller Representative (except for a notice under Section 5.1(d) of the
replacement of Seller Representative).


(c)        Seller Representative will act for Seller on all of the matters set
forth in any Seller Representative Document in the manner Seller Representative
believes to be in the best interest of Seller, but Seller Representative will
not be responsible to Seller for any damages, losses, liabilities, claims or
costs (“Damages”) that Seller may suffer by reason of the performance by Seller
Representative of Seller Representative’s duties hereunder or thereunder, other
than Damages arising from the bad faith, gross negligence or willful misconduct
by Seller Representative in the performance of its duties under the Seller
Representative Documents.  Seller Representative’s obligations, and all of the
indemnities, immunities, releases and powers granted to Seller Representative
under this Section 5.1, shall survive the Closing and continue indefinitely.


10

--------------------------------------------------------------------------------

(d)         If Seller Representative shall die, become disabled, resign or
otherwise be unable or unwilling to fulfill his, her or its responsibilities as
representative and agent of Seller, then Seller and the other Sellers shall,
within ten (10) days after such death, disability, resignation or other event,
appoint a successor Seller Representative (by vote or written consent of Sellers
holding in the aggregate in excess of fifty percent (50%) of the Company Shares
held by all Sellers, and promptly thereafter (but in any event within two (2)
Business Days after such appointment) notify the Purchaser Representative, the
Company, Purchaser and Pubco in writing of the identity of such successor.  Any
such successor so appointed shall become the “Seller Representative” for
purposes of this Exchange Agreement and the other Seller Representative
Documents.


ARTICLE 6
MISCELLANEOUS


6.1         Binding Agreement; Assignment. This Exchange Agreement and all of
the provisions hereof shall be binding upon the parties hereto, and their
respective successors and permitted assigns.  This Exchange Agreement shall not
be assigned by Seller by operation of law or otherwise without the prior written
consent of the Company, Purchaser and, upon execution of the Joinder Agreement,
Pubco, and any assignment without such consent shall be null and void; provided,
that no such assignment shall relieve the assigning party of its obligations
hereunder.  Notwithstanding the foregoing, Seller may transfer some or all of
its Company Shares from time to time in accordance with Section 4.8 hereof.


6.2         Arbitration.  Any and all disputes, controversies or claims arising
out of, relating to, or in connection with this Exchange Agreement or the
breach, termination or validity hereof, or the transactions contemplated hereby
(a “Dispute”) shall be finally resolved by arbitration under the Rules of
Arbitration (the “ICC Rules”) of the International Chamber of Commerce (or any
successor organization conducting arbitrations, the “ICC”).  To the extent that
the ICC Rules and this Exchange Agreement are in conflict, the terms of this
Exchange Agreement shall control.  The seat of arbitration shall be in New York
County, State of New York.  The language of the arbitration shall be English. 
The tribunal shall consist of three arbitrators.  The parties to the Dispute
shall each be entitled to nominate one arbitrator, provided that where there are
multiple claimants or multiple respondents, the multiple claimants jointly and
the multiple respondents jointly shall nominate an arbitrator.  The third
arbitrator, who shall be the presiding arbitrator on the tribunal, shall be
nominated by the agreement of the two party-nominated arbitrators or, if they
fail to agree on a nomination within fifteen (15) days of the nomination date of
the second arbitrator, the third arbitrator shall be promptly selected and
appointed by the ICC.  The arbitrators shall decide the Dispute in accordance
with the substantive law of the state of New York.  The proceedings shall be
streamlined and efficient, and time is of the essence.  An arbitration award
rendered by the tribunal shall be final and binding on the parties to the
Dispute.  Judgment on the award may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, applications for a temporary
restraining order, preliminary injunction or other temporary relief in relation
to a Dispute or application for enforcement of a resolution under this Section
6.2 may be made in the Specified Courts.


6.3        Governing Law; Jurisdiction.  This Exchange Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
New York without regard to the conflict of laws principles thereof.  Without
derogating from the agreement to arbitrate in Section 6.2, each party hereto
hereby (a) submits to the exclusive jurisdiction of any state or federal court
located in the County of New York in the State of New York (or in any appellate
court thereof) (the “Specified Courts”) for the purpose of any claim, action,
litigation or other legal proceeding arising out of or relating to this Exchange
Agreement or the transactions contemplated hereby and permitted by Section 6.2
(a “Proceeding”), and (b) irrevocably waives, and agrees not to assert by way of
motion, defense or otherwise, in any such Proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Proceeding
is brought in an inconvenient forum, that the venue of the Proceeding is
improper, or that this Exchange Agreement or the transactions contemplated
hereby may not be enforced in or by any Specified Court.  Each party agrees that
a final judgment in any Proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party irrevocably consents to the service of the summons and
complaint and any other process in any Proceeding, on behalf of itself, or its
property, by personal delivery of copies of such process to such party its
applicable address set forth in Section 6.9.  Nothing in this Section 6.3 shall
affect the right of any party hereto to serve legal process in any other manner
permitted by law.


11

--------------------------------------------------------------------------------

6.4        Waiver of Jury Trial. Without derogating from the agreement to
arbitrate in Section 6.2, each party hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any Proceeding.  Each party (a) certifies that no Representative of
any other party has represented, expressly or otherwise, that such other party
would not, in the event of any Proceeding, seek to enforce that foregoing waiver
and (b) acknowledges that it and the other parties hereto have been induced to
enter into this Exchange Agreement by, among other things, the mutual waivers
and certifications in this Section 6.4.


6.5         Specific Performance.  Each party acknowledges that the rights of
each party to consummate the transactions contemplated hereby are unique,
recognizes and affirms that in the event of a breach of this Exchange Agreement
by any party, money damages may be inadequate and the non-breaching parties may
have no adequate remedy at law, and agree that irreparable damage would occur in
the event that any of the provisions of this Exchange Agreement were not
performed by an applicable party in accordance with their specific terms or were
otherwise breached.  Accordingly, each party shall be entitled to seek an
injunction or restraining order to prevent breaches of this Exchange Agreement
and to seek to enforce specifically the terms and provisions hereof, including
the obligation to effect the transactions contemplated hereby, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Exchange Agreement, at law or in
equity.


6.6         Severability. In case any provision in this Exchange Agreement shall
be held invalid, illegal or unenforceable in a jurisdiction, such provision
shall be modified or deleted, as to the jurisdiction involved, only to the
extent necessary to render the same valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby nor shall the validity, legality
or enforceability of such provision be affected thereby in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto will
substitute for any invalid, illegal or unenforceable provision a suitable and
equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision.


6.7        Counterparts. This Exchange Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.


12

--------------------------------------------------------------------------------

6.8        Interpretation. The titles and subtitles used in this Exchange
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Exchange Agreement.  In this Exchange Agreement,
unless the context otherwise requires: (a) any pronoun used in this Exchange
Agreement shall include the corresponding masculine, feminine or neuter forms,
and words in the singular form, including any defined terms, include the plural
and vice versa; (b) reference to any person or entity includes its successors
and assigns but, if applicable, only if such successors and assigns are
permitted by this Exchange Agreement, and reference to a person or entity in a
particular capacity excludes such person or entity in any other capacity; (c)
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding or succeeding such term and
shall be deemed in each case to be followed by the words “without limitation”;
(d) the words “herein,” “hereto,” and “hereby” and other words of similar import
shall be deemed in each case to refer to this Exchange Agreement as a whole and
not to any particular Section or other subdivision of this Exchange Agreement;
and (e) any agreement, instrument, insurance policy, law or order defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument, insurance policy, law or order as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein.


6.9         Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service, or (iv)
three (3) Business Days after being mailed, if sent by registered or certified
mail, pre-paid and return receipt requested, in each case to the applicable
party at the following addresses (or at such other address as shall be specified
by like notice):




If to the Company,, to:


International General Insurance Holdings Ltd
Office 606, Level 6, Tower 1
Al Fattan Currency House
Dubai International Financial Centre
PO Box 506646
Dubai, United Arab Emirates
Attn:  Wasef Jabsheh, CEO and Vice Chairman
Facsimile No.:  +96265662085
Telephone No.: +96265662082
Email: WSJ@iginsure.com


with a copy (which is not notice) to:


Freshfields Bruckhaus Deringer LLP
Level 6, Al Sila Tower, Abu Dhabi Global Market Square, Al Maryah Island
PO Box 129817
Attn: Michael Hilton
Facsimile No.: +971 2 6521 777
Telephone No.: +971 2 6521 700
Email: michael.hilton@freshfields.com


and


Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attn:  Omar Pringle
Facsimile No.:  (212) 277-4001
Telephone No.:  (212) 277-4000
Email:  omar.pringle@freshfields.com





13

--------------------------------------------------------------------------------



If to Purchaser, to:


Tiberius Acquisition Corporation
3601 N. Interstate 10 Service Rd. W.
Metairie, LA 70002, U.S.A.
Attn:  Andrew J. Poole, Chief Investment Officer
Telephone No.:  (504) 754-6671
Email:  APoole@tiberiusco.com


with a copy (which is not notice) to:


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York  10105, USA
Attn:      Stuart Neuhauser, Esq.
Matthew A. Gray, Esq.
Facsimile No.:  (212) 370-7889
Telephone No.:  (212) 370-1300
Email:    sneuhauser@egsllp.com
mgray@egsllp.com




If to Seller or the Seller Representative, to:


Wasef Jabsheh
International General Insurance Holdings Ltd
Office 606, Level 6, Tower 1
Al Fattan Currency House
Dubai International Financial Centre
PO Box 506646
Dubai, United Arab Emirates
Facsimile No.:  +96265662085
Telephone No.: +962776300015
Email: WSJ@iginsure.com


with a copy (which is not notice) to:


Freshfields Bruckhaus Deringer LLP
Level 6, Al Sila Tower, Abu Dhabi Global Market Square, Al Maryah Island
PO Box 129817
Attn: Michael Hilton
Facsimile No.: +971 2 6521 777
Telephone No.: +971 2 6521 700
Email: michael.hilton@freshfields.com


and


Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attn:  Omar Pringle
Facsimile No.:  (212) 277-4001
Telephone No.:  (212) 277-4000
Email:  omar.pringle@freshfields.com




If to Pubco, to:  the address set forth in the Joinder Agreement





6.10       Amendment; Waiver. This Exchange Agreement may be amended,
supplemented or modified only by execution of a written instrument signed by the
parties hereto.  The provisions of this Exchange Agreement may only be waived in
a writing signed by the party against whom enforcement of such waiver is
sought.  No failure or delay by a party in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.


6.11      Entire Agreement; Successors. This Exchange Agreement and the
documents or instruments referred to herein, including any exhibits, annexes and
schedules attached hereto, which exhibits, annexes and schedules are
incorporated herein by reference, embody the entire agreement and understanding
of the parties hereto in respect of the subject matter contained herein.  There
are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein or the
documents or instruments referred to herein, which collectively supersede all
prior agreements and the understandings among the parties with respect to the
subject matter contained herein.


14

--------------------------------------------------------------------------------

6.12     Third Party Beneficiaries. Except as set forth herein, nothing
contained in this Exchange Agreement or in any instrument or document executed
by any party in connection with the transactions contemplated hereby shall
create any rights in, or be deemed to have been executed for the benefit of, any
person or entity that is not a party hereto or thereto or a successor or
permitted assign of such a party.  Notwithstanding the foregoing, the parties
agree that Purchaser Representative, as set forth in the Business Combination
Agreement, shall be an express third party beneficiary of this Exchange
Agreement.  The parties further acknowledge and agree that all actions,
decisions, consents or waivers of Purchaser or Pubco under this Exchange
Agreement from and after the Closing shall be made solely by the Purchaser
Representative.  In addition, Seller shall be entitled to rely on the
representations contained in Sections 4.3, 4.4 and 5.12 of the Business
Combination Agreement (which representations for the avoidance of doubt do not
survive beyond the Closing and shall expire in accordance with Section 6.13).


6.13      Survival.  The representations and warranties of the Seller, Pubco,
the Company, Purchaser or the Seller Representative or any other party contained
in this Exchange Agreement or in any certificate or instrument delivered by or
on behalf of any of them shall not survive the Closing and from and after the
Closing, Seller, the Company, Pubco, Purchaser, the Seller Representative and
their respective Representatives shall not have any further obligations, nor
shall any claim be asserted or action be brought against Seller, Pubco, the
Company, Purchaser, the Seller Representative or their respective
Representatives with respect thereto.  The covenants and agreements made by
Seller, the Company, Pubco, Purchaser and/or the Seller Representative in this
Exchange Agreement or in any certificate or instrument delivered pursuant to
this Exchange Agreement, including any rights arising out of any breach of such
covenants or agreements, shall not survive the Closing, except for those
covenants and agreements contained herein that by their terms apply or are to be
performed in whole or in part after the Closing (which such covenants shall
survive the Closing and continue until fully performed in accordance with their
terms).


6.14      Defined Terms. Any capitalized term used but not defined herein shall
have the meaning given to such term in the Business Combination Agreement.


6.15      Representations by Purchaser, the Company, Pubco (upon execution
hereof) and the Seller Representative.          Purchaser, the Company, Pubco
(upon execution hereof) and the Seller Representative each hereby represents and
warrants to Seller, as of the date hereof and as of the Closing, that (a) such
party has all requisite power, authority and legal right and capacity to execute
and deliver this Exchange Agreement and, as applicable, each other Seller
Representative Document to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby, (b) this Exchange Agreement has been, and each Seller
Representative Document to which it is a party has been or shall be when
delivered, duly and validly authorized, executed and delivered by such party and
assuming the due authorization, execution and delivery of this Exchange
Agreement and any such Seller Representative Document by the other parties
hereto and thereto, constitutes, or when delivered shall constitute, the legal,
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except to the extent that enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization and moratorium
laws and other laws of general application affecting the enforcement of
creditors’ rights generally or by any applicable statute of limitation or by any
valid defense of set-off or counterclaim, and the fact that equitable remedies
or relief (including the remedy of specific performance) are subject to the
discretion of the court from which such relief may be sought.


6.16       Memorandum of Association and Bye-laws of Pubco. The Seller agrees to
take any and all Pubco Common Shares that the Seller shall receive subject to
the memorandum of association of Pubco and subject also to the Amended Pubco
Charter, and the Seller hereby authorises Pubco to enter its name and address in
the register of members of Pubco in respect of such Pubco Common Shares
received.


{Remainder of Page Intentionally Left Blank; Signature Page Follows}


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement as
of the date first written above.



 
Purchaser:
     
TIBERIUS ACQUISITION CORPORATION
     
By: 
/s/ Andrew Poole  


Name:  Andrew Poole
 


Title:  Chief Investment Officer
     
The Company:
     
INTERNATIONAL GENERAL INSURANCE HOLDINGS LTD.
     
By: 
/s/ Wasef Jabsheh  

Name:  Wasef Jabsheh
 

Title:  Chief Executive Officer




 
Seller Representative:
     
/s/ Wasef Jabsheh
 
Wasef Jabsheh, solely in the capacity as the Seller Representative hereunder




 
Seller:




 
Name of Seller:

Argo Re Limited




 
By:
 /s/ Matthew Wilken  

Name:  Matthew Wilken
 

Title:   President




 
Number of Company
 
Shares Owned:

18,686,229



{Signature Page to Share Exchange Agreement}



--------------------------------------------------------------------------------

EXHIBIT A
FORM OF JOINDER AGREEMENT


This JOINDER AGREEMENT, dated as of October __, 2019 (this “Joinder”), is
executed and delivered by [Pubco], a Bermuda exempted company (“Pubco”),
pursuant to the Share Exchange Agreement entered into on or about October __,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Exchange Agreement”) by and among (i) International General Insurance Holdings
Ltd., a company organized under the laws of the Dubai International Financial
Centre (the “Company”), (ii) Tiberius Acquisition Corporation, a Delaware
corporation (together with its successors, “Purchaser”), (iii) Wasef Jabsheh, in
the capacity as the Seller Representative under the Business Combination
Agreement (the “Seller Representative”), (iv) Argo Re Ltd., as the Seller party
thereto, and (v) Pubco upon the execution and delivery of this Joinder. 
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Exchange Agreement.


1.         Joinder to the Exchange Agreement.  Upon the execution of this
Joinder by Pubco and delivery hereof to the Company, Purchaser and the Seller
Representative, Pubco shall become party to the Exchange Agreement, and will be
fully bound by, and subject to, all of the terms and conditions of the Exchange
Agreement as the “Pubco” party thereto as though an original party thereto for
all purposes thereof and with all the rights, privileges, obligations and
responsibilities of Pubco as set forth therein as of the date of this Joinder
Agreement set forth above.  Pubco hereby acknowledges that it has received and
reviewed a complete copy of the Exchange Agreement.


2.          Incorporation by Reference. All terms and conditions of the Exchange
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.


3.          Notices. All notices under the Exchange Agreement to Pubco shall be
directed to:


If to Pubco, to:


[Pubco]
[Address]
Attn:                   [                                   

Facsimile        No.:  [                     

Telephone        No.:  [    

Email:  [   ]
 






]

]

]


with a copy (which is not notice) to:


Freshfields Bruckhaus Deringer LLP
Level 6, Al Sila Tower, Abu Dhabi Global Market Square, Al Maryah Island
PO Box 129817
Attn: Michael Hilton
Facsimile No.: +971 2 6521 777
Telephone No.: +971 2 6521 700
Email: michael.hilton@freshfields.com


and


Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attn:  Omar Pringle
Facsimile No.:  (212) 277-4001
Telephone No.:  (212) 277-4000
Email:  omar.pringle@freshfields.com




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pubco has duly executed and delivered this Joinder as of the
date first above written.



 
Pubco:
         
[PUBCO]
         
By:
     


Name:
   


Title:
 






--------------------------------------------------------------------------------